Exhibit 99.1 Eclipse Resources provides Operational Update and Upcoming Conference Participation STATE COLLEGE, PA- June 16, 2017 - (BUSINESS WIRE) - Eclipse Resources Corporation (NYSE:ECR) (the “Company” or “Eclipse Resources”) today is pleased to provide an operational update and announce its participation in the following upcoming investor conferences. Upcoming Conferences Include: • Wednesday June 21, 2017 (Houston, TX) - Tudor Pickering “Hotter ‘n Hell” Conference. Benjamin W. Hulburt (Chairman, President and CEO) will participate and host one-on-one meetings. • Thursday June 22, 2017 (Pittsburgh, PA) - DUG East Conference. Benjamin W. Hulburt (Chairman, President and CEO) will deliver the day two opening keynote address. • Wednesday June 28, 2017 (New York, NY) - J.P. Morgan Energy Conference. Benjamin W. Hulburt (Chairman, President and CEO) will participate and host one-on-one meetings.
